EXHIBIT B
 JANET M. HEROLD, Regional Solicitor
 IAN ELIASOPH, Counsel for BRISA
 California State Bar No. 227557
 Office of the Solicitor
 United States Department of Labor
 90 7th Street, Smte 3-700
 San Francisco, California 94103
 Telephone: (415 625-7746
 Facsimile: (415} 625-7772
 Email: Eliasoph. an@DOL.gov
 Attorneys for Plaintiff
 United States Department of Labor




                              UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON



  EUGENE SCALIA, Secretary of Labor,                Case No.: 6:21-cv-00797-MC
  United States Department of Labor,

                                Plaintiff,

 V.

 CELESTIAL SOFTWARE, INC.; an                      [PROPOSED]
 Oregon corporation;                               CONSENT JUDGMENT & ORDER
 CELESTE EDMAN, an individual;
 TODD EDMAN, an individual;
 LUNAR LOGIC 40l(K) PLAN, an
 employee benefit plan,
                               Defendants.



       Plaintiff EUGENE SCALIA, Secretary of Labor, United States Department of Labor
("Plaintiff' or the "Secretary"), pursuant to his authority under Sections 502(a)(2) and (5) of the
Employee Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C. §§ 1132(a)(2) and (5),

(PROPOSED) CONSENT JUDGMENT & ORDER                                                                   1
 Entry of this Consent Judgment and Order is hereby consented to:

                                                   KATE O'SCANNLAIN
                                                   Solicitor of Labor

                                                   JANET M. HEROLD
                                                   Regional Solicitor

                                                   IAN H. ELIASOPH
                                                   Counsel for BRISA

                                               JOSHUA          Digitally signed by
                                                               JOSHUA FALK
                                                FALK           Date: 2021.05.24
                                                               16:45:32 -07'00'
Dated: -------
                                                   IAN H. ELIASOPH
                                                   Counsel for BRISA
                                                   For Secretary of Labor



Dated:   W ll,/ :2. 'f/tJ. 0
                     J                             Attorney for Defendant CELESTIAL
                                                   SOFTWARE, INC.



Dated:!   0 / I> -ro                            k0L-----
                                                   Defendant CELESTE EDMAN



Dated: /0   ._ I S - � O
                                                  Defendant TODD EDMAN




(PROPOSED) CONSENT JUDGMENT & ORDER                                                   10
